UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-QSB/A (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number0-17304 CISTERA NETWORKS, INC. (Exact name of small business issuer as specified in its charter) Nevada 91-1944887 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17304 Preston Road, Suite 975, Dallas, TX 75252 (Address of principal executive offices) (972) 381-4699 Issuer's telephone number Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter periodthat the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes oNo x At August 14, 2007, the issuer had 8,292,002 shares of its common stock outstanding. Transitional Small Business Disclosure Format (check one):Yes oNo x PART I Item 1.Financial Statements CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Restated) (Unaudited) (Restated) June 30, March 31, 2007 2007 Current Assets: Cash $ 1,137,826 $ 534,871 Accounts Receivable 630,381 314,178 Other Receivable 14,821 23,927 Inventory 65,303 75,743 Prepaid Expenses 8,575 10,143 Total Current Assets 1,856,906 958,862 Fixed Assets: Computer Equipment 152,090 123,035 Trade Show Booth & Fixtures 10,641 10,641 Office Equipment 169,788 129,064 Property held under capital leases 10,205 10,205 Less Accumulated Depreciation (163,891 ) (150,899 ) Net Fixed Assets 178,833 122,046 Intangible Assets: Intellectual property 2,717,755 2,717,755 Software development 366,040 366,040 Less Amortization (856,745 ) (788,802 ) Net Intangible Assets 2,227,050 2,294,993 Total Assets $ 4,262,789 $ 3,375,901 2 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED BALANCE SHEETS (continued) (Restated) (Unaudited) (Restated) June 30, March 31, 2007 2007 Current Liabilities: Accounts payable $ 368,051 $ 544,796 Accrued liabilities 444,716 598,023 Related party payables 13,038 24,038 Line of credit - 62,094 Convertible promissory notes 94,000 144,000 Current portion of long-term debt 1,408 2,415 Current portion of deferred income 654,996 465,179 Total Current Liabilities 1,576,209 1,840,545 Long-Term Liabilities Convertible promissory notes 3,485,491 1,900,606 Deferred income 114,912 84,968 Total Long-Term Liabilities 3,600,403 1,985,574 Total Liabilities 5,176,612 3,826,119 Stockholders’ Equity: Common Stock, Par Value $.001 Authorized 50,000,000 shares, Issued 8,292,022 shares at June 30, 2007 and March 31, 2007 8,292 8,292 Paid-In Capital 8,739,970 8,739,970 Retained Deficit (9,662,085 ) (9,198,480 ) Total Stockholders’ Equity (913,823 ) (450,218 ) Total Liabilities and Stockholders’ Equity $ 4,262,789 $ 3,375,901 The accompanying notes are an integral part of these financial statements. 3 CISTERA NETWORKS, INC.& SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended June 30, 2007 2006 (Restated) Revenues $ 679,787 $ 494,737 Cost of goods sold 139,656 27,974 Gross Profit 540,131 466,763 Expenses: Sales and marketing 176,092 55,710 Research and development 129,035 128,094 Software consulting 300,006 267,755 General and administrative 250,057 277,818 Total Expenses 855,190 730,187 Other Income (Expense) Interest income 9,589 15 Interest expense (158,135 ) (17,434 ) Total Other Income (Expense) (148,546 ) (17,419 ) Net Loss $ (463,605 ) $ (280,843 ) Basic & Diluted loss per share $ (0.06 ) $ (0.03 ) Weighted Average Shares 8,292,022 8,077,226 The accompanying notes are an integral part of these financial statements. 4 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended June 30, 2007 2006 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (463,605 ) $ (280,843 ) Adjustments used to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 80,936 112,573 Deferred income 219,761 29,957 Decrease in other receivable 9,106 - (Increase) Decrease in accounts receivable (316,203 ) 36,265 (Increase) Decrease in inventory 10,440 (550 ) (Increase) Decrease in prepaid expenses 1,568 (95,088 ) Increase (Decrease) in accrued liabilities (153,307 ) 250,994 (Decrease) in accounts payable (176,745 ) (186,837 ) Net Cash Used in operating activities (788,049 ) (133,529 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash acquired from XBridge - - Purchase of equipment (69,780 ) (2,598 ) Net cash provided by investing activities (69,780 ) (2,598 ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on capital lease (1,007 ) (832 ) Cash received from convertible debt 1,584,885 154,000 Payments on line of credit (62,094 ) - Payments on loans (61,000 ) (12,500 ) Net Cash Provided by Financing Activities 1,460,784 140,668 Net Increase in cash and cash equivalents 602,955 4,541 Cash and Cash Equivalents at beginning of period 534,871 60,990 Cash and Cash Equivalents at end of period $ 1,137,826 $ 65,531 5 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) For the three months ended June 30, 2007 2006 (Restated) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ 9,798 $ 658 Franchise and income taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: None. On April 29, 2005, the Company issued 173,511 shares of common stock for accrued liabilities of $482,364. On May 27, 2005, the Company issued 4,150,000 shares of common stock to the shareholders of XBridge Software, Inc. and cancelled 2,150,000 shares then held by XBridge, in connection with the Company’s merger with XBridge Software, Inc.In the merger, the Company acquired all of the assets and liabilities of XBridge Software, valued at a net of $782,245, and intellectual property valued at $2,717,755.Goodwill of $2,134,821 was also acquired and subsequently expensed. On June 24, 2005, the Company issued 100,000 shares of common stock from the exercise of outstanding stock options at $2 per share. Effective September 21, 2005, the Company’s authorized shares were increased from 10 million shares to 50 million shares. On December 31, 2005, the Company issued 311,600 shares of stock in connection with the exercise of warrants issued in the 2004 private placement of notes and warrants at $1.30 per share. On December 31, 2005, the Company issued 946,392 shares of stock upon conversion of certain outstanding notes issued in the 2004 private placement.The amount of principal represented by these shares was $859,000.The amount of accrued interest represented by these shares was $87,392.These notes converted at $1.00 per share. On March 31, 2006, the Company issued 67,785 shares of stock due to the conversion of note principal and interest from private placement fund holders.The amount of principal represented by these shares was $57,000.The amount of accrued interest represented by these shares was $10,785. On March 31, 2006 the Company issued 2,000 shares of stock to a former contractor for providing project management services valued at $2,000.As part of the initial agreement with this contractor, these shares were to be issued upon the delivery of services defined by the agreement. On March 31, 2006, the Company issued 8,000 shares of stock as part of a legal settlement.The shares had been previously issued and were cancelled as part of a court order, but were never returned to the Company.As per the settlement, the 8,000 outstanding were cancelled and subsequently reissued as unrestricted shares. 6 CISTERA NETWORKS, INC. & SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) On July 1, 2006, the Company issued 70,893 shares of stock in connection with the exercise of warrants issued in the merger of the Company with XBridge Software, Inc.The exercise price of the warrants was $.46 per share.The warrants were exercised for notes payable totaling $32,594. On August 1, 2006, the Company issued 4,034 shares of common stock upon conversion of the principal and accrued interest on a previously issued convertible note.The principal amount of the note converted was $1,000 and the amount of accrued interest converted $3,034.The notes converted at $1.00 per share. On October 25, 2006, the Company issued 122,028 shares of common stock in connection with the exercise of options issued in the merger of the Company with XBridge Software, Inc.The exercise price for these options was $.01 per share. On December 13, 2006, the Company issued 17,931 shares of common stock upon conversion of certain outstanding notes.The amount of principal of notes converted was $15,000 and the amount of accrued interest converted was $2,391.These notes were converted at $1.00 per share. The accompanying notes are an integral part of these financial statements. 7 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States, which contemplate the Company as a going concern.However, the Company has sustained substantial operating losses in recent years and has used substantial amounts of working capital in its operations.Realization of a major portion of the assets reflected on the accompanying balance sheet is dependent upon continued operations of the Company which, in turn, is dependent upon the Company's ability to meet its financing requirements and succeed in its future operations.Management believes that actions presently being taken to revise the Company’s operating and financial requirements provide them with the opportunity for the Company to continue as a going concern. These consolidated financial statements do not reflect adjustments that would be necessary if the Company were unable to continue as a “going concern”.While management believes that the actions already taken or planned, will mitigate the adverse conditions and events which raise doubt about the validity of the “going concern” assumption used in preparing these financial statements, there can be no assurance that these actions will be successful. If the Company were unable to continue as a “going concern”, then substantial adjustments would be necessary to the carrying values of assets, the reported amounts of its liabilities, the reported revenues and expenses, and the balance sheet classifications used. Interim Reporting The unaudited financial statements as of June 30, 2007, and for the three-month period then ended reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to fairly state the financial position and results of operations for the three months.Operating results for interim periods are not necessarily indicative of the results that can be expected for full years. Organization and Basis of Presentation CNH Holdings Company, a Nevada corporation (the Company) was incorporated in Delaware on April 15, 1987, under the name of I.S.B.C. Corp.The Company subsequently changed its name first to Coral Companies, Inc., and then to CNH Holdings Company.Domicile was changed to Nevada in 1997.The Company conducted an initial public and secondary offerings during the 1980's.On June 15, 1998, the Company acquired Southport Environmental and Development, Inc.This acquisition however was subsequently rescinded by agreement between the parties and made a formal order of the court effective April 19, 2000.This order put the Company in the position that it occupied at June 14, 1998, as if none of the actions that had occurred from that time to the date of rescission had transpired. 8 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 1 - NATURE OF OPERATIONS AND GOING CONCERN (continued) On May 5, 2003, Corvero Networks, Inc., a Florida corporation, was formed by CNH Holdings Company as a wholly owned subsidiary to acquire the use of certain technology known as the XBridge Technology.This technology has as its principal component the Corvero Convergence Platform.The acquisition was accomplished by entering into a license agreement with XBridge Software, Inc., a Delaware corporation. The Company was in the development stage from January 1, 1992 to May 5, 2003.Since May 5, 2003, the Company has commenced planned principal operations and is no longer in the development stage. On August 31, 2004, as part of a corporate restructuring aimed at simplifying the Company’s operating structure, Corvero Networks merged into CNH Holdings and began doing business as Cistera Networks.As a continuation of this restructuring, effective May 27, 2005, the Company acquired XBridge in a merger of XBridge with a newly formed Company subsidiary.As consideration for the acquisition, we issued an aggregate of 4,150,000 shares of our common stock, net of the cancellation of 2,150,000 shares of our common stock held by XBridge at the time of the acquisition. On September 27, 2005, we changed our name to Cistera Networks, Inc. Nature of Operations We provide IP network-based application appliances and services that add features and enhanced functionality to the telecommunications services used by large enterprises, small and mid-sized organizations, both in the commercial and public sector.Our software-based and hardware-based solutions are delivered on our open-architecture, component-based platform known as the Cistera ConvergenceServer™, which allows administrators to centrally manage advanced applications for IP telephony environments across large single-site and multi-site private voice/data networks.Although the origins of the solution started back in 2000, we began operations in May 2003 as a public entity under the name CNH Holdings Company. Our general business plan is to drive adoption of the Cistera technologyestablishing the Cistera ConvergenceServer as the leading platform for advanced IP-based applications, through the strategic technology relationships with the IP Telephony equipment providers—Cisco, Nortel, Sylantro and Avaya, as well as the leading channel resellers—AT&T, Verizon, Bell Canada, Comstor, BT, etc.The Company plans to extend our product and technological leadership in the IP communications industry, and to increase our market penetration by continuing to expand our sales and distribution channels and by capitalizing on new market opportunities like two-way radio interoperability mobile/wireless devices. 9 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES This summary of accounting policies for Cistera Networks, Inc. is presented to assist in understanding the Company's consolidated financial statements.The accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the consolidated financial statements. Principles of Consolidation The consolidated financial statements for the quarter ended June 30, 2007 include the accounts of Cistera Networks, Inc. and its wholly-owned subsidiary XBridge Software, Inc.XBridge Software, Inc. was acquired by the Company on May 27, 2005. The results of subsidiaries acquired or sold during the year are consolidated from their effective dates of acquisition through their effective dates of disposition. All significant inter-company balances and transactions have been eliminated. Use of Estimates Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in the United States.The preparation of these consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, costs and expenses, and related disclosures.On an ongoing basis, we evaluate our estimates and assumptions.Our actual results may differ from these estimates under different assumptions or conditions. Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents to the extent the funds are not being held for investment purposes. Concentration of Credit Risk The Company has no significant off-balance sheet concentrations of credit risk such as foreign exchange contracts, options contracts or other foreign hedging arrangements. Inventory Inventory consists of equipment that has been shipped but not yet installed and equipment that has been returned to the Company because the customer has quit the project or there were problems with the hardware.The machines are refurbished and used for future sales.The inventory assets are recorded at cost. Revenue Recognition In an effort to establish an accounting policy that provides shareholders with the most accurate representation of the company's performance, the company has instated a new policy that only declares revenue from software, hardware and services once fully installed and implemented. This method of revenue reporting will not reflect all orders received and shipped during the reporting period, but only those orders received, shipped and completely installed within the reporting period.Prior to the adoption of this policy, the Company recognized revenues when orders for our products and solutions were received and shipped. In future earnings reporting, the Company will continue to provide the "booked" revenue figures the amount based upon purchase orders (POs) received from customers and delivered to resellers during the reporting period in addition to the new recognized revenue reporting policy. 10 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) The Company recognizes revenue according to SOP 97-2 (Software Revenue Recognition) as defined by paragraphs 07-14 in SOP 97-2 and as amended by SOP 98-9 (Modification of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions).This SOP provides guidance on when revenue should be recognized and in what amounts for licensing, selling, leasing or otherwise marketing computer software (including computer hardware and support services). Technical support services revenue is deferred and recognized ratably over the period during which the services are to be performed, which is typically from one to three years. Advanced services revenue is recognized upon delivery or completion of performance. We make sales to distributors and retail partners and recognize revenue based on a sell-through method using information provided by them. Accounting for Deferred Commissions We defer commission payments to our direct and channel sales force for the professional services and support and maintenance portions of our contracts.These commissions are deferred and amortized to sales expense over the life of the related contracts, which typically last 12 to 36 months.The commission payments, which are paid the month after the service is delivered to the customer, are a direct and incremental cost of the revenue arrangements.The deferred commission amounts are recoverable through the future revenue streams under the customer support and maintenance contracts.We believe this is the preferable method of accounting as the commission charges are so closely related to the revenue from the non-cancelable customer support and maintenance contracts that they should be recorded as an asset and charged to expense over the same period that the subscription revenue is recognized. Depreciation and Amortization Fixed assets are recorded at cost and depreciated using straight-line and accelerated methods over the estimated useful lives of the assets that range from three to seven years.Fixed assets consisted of the following at June 30, 2007 and March 31, 2007: (Unaudited) June 30, March 31, 2007 2007 Computer Equipment $ 152,090 $ 123,035 Trade Show Booth & Fixtures 10,641 10,641 Office Equipment 169,788 129,064 Property held under capital leases 10,205 10,205 Less accumulated depreciation (163,891 ) (150,899 ) Total $ 178,833 $ 122,046 Maintenance and repairs are charged to operations; betterments are capitalized.The cost of property sold or otherwise disposed of and the accumulated depreciation thereon are eliminated from the 11 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) property and related accumulated depreciation accounts, and any resulting gain or loss is credited or charged to income. Total depreciation expense for the three months ended June 30, 2007 and 2006 was $12,992 and $8,297, respectively. Intangible Assets The Company has adopted the Financial Accounting Standards Board SFAS No., 142, “Goodwill and Other Intangible Assets.”SFAS 142 requires, among other things, that companies no longer amortize goodwill, but instead test goodwill for impairment at least annually.In addition, SFAS 142 requires that the Company identify reporting units for the purposes of assessing potential future impairments of goodwill, reassess the useful lives of other existing recognized intangible assets, and cease amortization of intangible assets with an indefinite useful life.An intangible asset with an indefinite useful life should be tested for impairment in accordance with the guidance in SFAS 142. Intangible Assets consisted of the following at June 30, 2007 and March 31, 2007: (Unaudited) June 30, March 31, Intangible Asset 2007 2007 Amortization Period Intellectual Property $ 2,717,755 $ 2,717,755 10 Years Software Development 366,040 366,040 4 Years Less accumulated amortization (856,745 ) (788,802 ) Total $ 2,227,050 $ 2,294,993 Software development costs include all development costs incurred after the Company’s software became “technologically feasible”.Prior to the software reaching that stage, all development costs were expensed as incurred.Once the software was developed to the point of being ready for sale, the Company began amortizing the costs over the term of the license agreement it entered into which was four years.The software development costs were acquired in the acquisition of XBridge Software, Inc. On May 27, 2005, the Company issued 2,000,000 shares of common stock to acquire the assets and liabilities of XBridge Software, Inc.The shares were valued at the market price on the effective 12 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) date of the acquisition, which was $2.65 per share.The Company acquired net assets valued at $782,245 and intellectual property valued at $2,717,755.The Company has determined that the intellectual property has a useful life of 10 years, and is using straight-line amortization. Total amortization expense for the three months ended June 30, 2007 and 2006 was $67,944 and $104,548, respectively. The estimated amortization for the next five years is as follows: 2008 $ 271,776 2009 271,776 2010 271,776 2011 271,776 2012 271,776 Total $ 1,358,880 Earnings (Loss) per Share Basic earnings (loss) per share has been computed by dividing the earnings for the period applicable to the common stockholders by the weighted average number of common shares outstanding during the years. Diluted loss per common share for the three months ended June 30, 2007 and 2006 is not presented as it would be anti-dilutive.At June 30, 2007, the total number of potentially dilutive common stock equivalents was 10,123,893.At June 30, 2006, the total number of potentially dilutive common stock equivalents was 3,088,598. Reclassification Certain reclassifications have been made in the 2007 financial statements to conform with the 2008 presentation. Deferred Income Deferred income represents contracts for certain revenue to be received in the future and come from support and maintenance contracts as well as product sales and professional services which have been shippedand billed but not installed.Support and maintenance contracts are executed on an annual basis and the revenue from these contracts is recognized on a monthly basis as the support fees are earned. 13 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2 - SUMMARY OF ACCOUNTING POLICIES (continued) Research and Development Research and development expenses consist primarily of salaries and related expenses, and allocated overhead related to increasing the functionality and enhancing the ease of use of the convergence platform and applications. Stock Options Effective April 1, 2006, the company adopted the provisions of SFAS No. 123(R). SFAS No. 123(R) requires employee equity awards to be accounted for under the fair value method. Accordingly, share-based compensation is measured at grant date, based on the fair value of the award. Prior to April 1, 2006, the company accounted for awards granted to employees under its equity incentive plans under the intrinsic value method prescribed by Accounting Principles Board (APB) Opinion No. 25, “Accounting for Stock Issued to Employees” (APB 25), and related interpretations, and provided the required pro forma disclosures prescribed by SFAS No. 123, “Accounting for Stock-Based Compensation” (SFAS No. 123), as amended.No stock options were granted to employees during the three months ended June 30, 2007 or 2006 and accordingly, no compensation expense was recognized under APB No. 25 for the three months ended June 30, 2007 or 2006. In addition, no compensation expense is required to be recognized under provisions of SFAS No. 123(R) with respect to employees. Under the modified prospective method of adoption for SFAS No. 123(R), the compensation cost recognized by the company beginning on April 1, 2006 includes (a) compensation cost for all equity incentive awards granted prior to, but not yet vested as of April 1, 2006, based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and (b) compensation cost for all equity incentive awards granted subsequent to April 1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R). The company uses the straight-line attribution method to recognize share-based compensation costs over the service period of the award. Upon exercise, cancellation, forfeiture, or expiration of stock options, or upon vesting or forfeiture of restricted stock units, deferred tax assets for options and restricted stock units with multiple vesting dates are eliminated for each vesting period on a first-in, first-out basis as if each vesting period was a separate award. To calculate the excess tax benefits available for use in offsetting future tax shortfalls as of the date of implementation, the company followed the alternative transition method discussed in FASB Staff Position No. 123(R)-3. NOTE 3 - CONCENTRATION OF RISK As of June 30, 2007, the Company receives approximately 33% of its gross revenues from its top three re-sellers.This represents some decrease in concentration of business from the 38% reported for the quarter ended June 30, 2006.The loss of these re-sellers would adversely impact the business of the Company. 14 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 4 - INCOME TAXES As of March 31, 2007, the Company had a net operating loss carry forward for income tax reporting purposes of approximately $6,935,000 that may be offset against future taxable income through 2027.Current tax laws limit the amount of loss available to be offset against future taxable income when a substantial change in ownership occurs.Therefore, the amount available to offset future taxable income may be limited.Due to the uncertainty with respect to ultimate realization, the Company has established a valuation allowance for all deferred income tax assets. March 31, 2007 2006 Net Operating Losses $ 2,357,900 $ 1,912,500 Valuation Allowance (2,357,900 ) (1,912,500 ) $ - $ - The provision for income taxes differs from the amount computed using the federal US statutory income tax rate as follows: March 31, 2007 2006 Provision (Benefit) at US Statutory Rate $ 445,400 $ 868,576 Increase (Decrease) in Valuation Allowance (445,400 ) (868,576 ) $ - $ - The Company evaluates its valuation allowance requirements based on projected future operations.When circumstances change and causes a change in management's judgment about the recoverability of deferred tax assets, the impact of the change on the valuation is reflected in current income. NOTE 5 - LEASE COMMITMENT The Company currently leases approximately 4,264 square feet of office space at 17304 Preston Road, Suite 975, Dallas, Texas from Memshalah Realty, a successor to CMD Realty Fund.The lease payments are approximately $7,626 per month and the lease expires November 30, 2009.This office space is used as the Corporate Headquarters. The minimum future lease payments under this lease for the next five years are: April 1, 2007 - March 31, 2008 $ 92,225 April 1, 2008 - March 31, 2009 94,357 April 1, 2009 - March 31, 2010 63,852 April 1, 2010 - March 31, 2011 - April 1, 2011 - March 31, 2012 - Total minimum future lease payments $ 250,434 15 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 6 - CAPITAL LEASE On October 20, 2004, the Company entered into an agreement with Dell Financial Services to lease five laptop computers and a laser printer.The lease is for a period of thirty-six months with a payment of approximately $369 per month.The Company has an end of lease purchase option of $1.00.The Company has capitalized a total of $10,205 under capital leases for the computers and printer in the financial statements.The assets are depreciated over their related lease terms.Depreciation of assets under capital leases is included in depreciation expense for the three months ended June 30, 2007. The minimum future lease payments under this capital lease for the next five years are: April 1, 2007 - March 31, 2008 $ 2,952 April 1, 2008 - March 31, 2009 - April 1, 2009 - March 31, 2010 - April 1, 2010 - March 31, 2011 - April 1, 2011 - March 31, 2012 - Total minimum lease payments 2,952 Less: Amount representing interest (1,544 ) Present value of net minimum lease payment $ 1,408 NOTE 7 - COMMON STOCK On April 29, 2005, the Company issued 173,511 shares of common stock for accrued liabilities of $482,364. On May 27, 2005, the Company issued 4,150,000 shares of common stock to the shareholders of XBridge Software, Inc. and cancelled 2,150,000 shares then held by XBridge, in connection with the Company’s merger with XBridge Software, Inc.In the merger, the Company acquired all of the assets and liabilities of XBridge Software, valued at a net of $782,245, and intellectual property valued at $2,717,755.Goodwill of $2,134,821 was also acquired and subsequently expensed. On June 24, 2005, the Company issued 100,000 shares of common stock from the exercise of outstanding stock options at $2 per share. Effective September 21, 2005, the Company’s authorized shares were increased from 10 million shares to 50 million shares. On December 31, 2005, the Company issued 311,600 shares of stock in connection with the exercise of warrants issued in the 2004 private placement of notes and warrants at $1.30 per share. On December 31, 2005, the Company issued 946,392 shares of stock upon conversion of certain outstanding notes issued in the 2004 private placement.The amount of principal represented by these shares was $859,000.The amount of accrued interest represented by these shares was $87,392.These notes converted at $1.00 per share. On March 31, 2006, the Company issued 67,785 shares of stock upon conversion of certain outstanding notes issued in the 2004 private placement.The amount of principal represented by these shares was $57,000.The amount of accrued interest represented by these shares was $10,785.These notes converted at $1.00 per share. On March 31, 2006 the Company issued 2,000 shares of stock to a former contractor for providing project management services valued at $2,000.As part of the initial agreement with this contractor, these shares were to be issued upon the delivery of services defined by the agreement. 16 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 7 - COMMON STOCK (continued) On March 31, 2006, the Company issued 8,000 shares of stock as part of a legal settlement.The shares had been previously issued and were cancelled as part of a court order, but were never returned to the Company.As per the settlement, the 8,000 outstanding were cancelled and subsequently reissued as unrestricted shares. On July 1, 2006, the Company issued 70,803 shares of common stock in connection with the exercise of warrants issued in the merger of the Company with XBridge Software, Inc.The exercise price of the warrants was $.46 per share.The warrants were exercised for notes payable totaling $32,594. On August 1, 2006, the Company issued 4,034 shares of common stock upon conversion of the principal and accrued interest on a previously issued convertible note.The principal amount of the note converted was $1,000 and the amount of accrued interest converted $3,034.The notes converted at $1.00 per share. On October 25, 2006, the Company issued 122,028 shares of common stock in connection with the exercise of options issued in the merger of the Company with XBridge Software, Inc.The exercise price for these options was $.01 per share. On December 13, 2006, the Company issued 17,931 shares of common stock upon conversion of certain outstanding notes.The amount of principal of notes converted was $15,000 and the amount of accrued interest converted was $2,391.These notes were converted at $1.00 per share. NOTE 8 - LINE OF CREDIT On September 21, 2006, the Company entered into a factoring agreement with Allied Capital Partners, L.P., whereby Allied Capital provides a revolving line of credit to the Company up to $750,000 that is secured by the Company’s accounts receivable.At March 31, 2007, the total amount outstanding on this line of credit was $62,094. On May 18, 2007, the Company secured a line of credit with JPMorgan Chase Bank in the amount of $50,000.The line of credit carries an interest rate of prime plus one half-point.The line of credit is secured with a deposit guarantee of $50,000. NOTE 9 - RELATED PARTY TRANSACTIONS On May 31, 2004, the Company received a loan of $55,755 from one of its executive officers.The note carries an interest rate of 8% and was at December 31, 2005.At June 30, 2007, the total amount of principal and interest due on this note was $25,860. Effective May 27, 2005, we acquired XBridge through a merger transaction in exchange for 4,150,000 shares of our common stock (which after the cancellation of the 2,150,000 originally issued to XBridge resulted in the issuance of only 2,000,000 new shares) and the elimination of approximately $1.86 million on inter-company payables owed to XBridge.Prior to entering into the agreement governing the merger, (a) Ms. Cynthia Garr, the Company's Executive Vice President, acting Chief Financial Officer and a director, was also the President and a director of XBridge, (b), Mr. Gregory Royal, the Company's Chief Technology Officer and a director, was also a Vice President and a director of XBridge, (c) Mr. Derek Downs the Company's acting Chief Executive Officer and a director, was also a consultant to XBridge. At the time of the merger, Ms. Garr owned 451,000 shares of XBridge common stock and held options to purchase another 15,426 shares, and Mr. Royal owned 375,000 shares of XBridge common stock and held options to purchase another 100,000 shares.At an exchange ratio of 2.71174 shares of our common stock for each share of XBridge stock outstanding, post merger, (1) Ms. Garr owned 1,222,997 shares of our common stock and held options to purchase another 41,831 shares; (2) Mr. Royal owned 1,016,904 shares of our common stock and held options to purchase an additional 271,174 shares.Ms. Garr's options expire April 1, 2009, and Mr. Royal’s options expire May 3, 2009. With regard to these stock options and all other outstanding options to purchase XBridge shares at the time, the original provisions for the XBridge stock options were applied in a carry-forward manner to the options to purchase shares of our stock. 17 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 9 – RELATED PARTY TRANSACTIONS (continued) On March 31, 2006, the Company received a loan of $6,400 from one of its executive officers.The note carries an interest rate of 8% and was due March 31, 2007.At June 30, 2007, the total amount of principal and interest due on this note was $0. On June 30, 2006, the Company received a short term loan of $16,434 from one of its executive officers.At March 31, 2007, the balance of the loan was $0. Pursuant to an employment agreement dated January 1, 2005, the Company agreed to pay $125,000 per year to Derek Downs, an officer and director of the Company.This agreement was mutually terminated by the parties, effective March 31, 2007. Pursuant to an employment agreement dated January 1, 2005, the Company agreed to pay $125,000 per year to Cynthia Garr, an officer and director of the Company.This agreement was mutually terminated by the parties, effective April 1, 2006. Pursuant to an employment agreement dated October 1, 2004, the Company agreed to pay $130,000 per year to Gregory Royal, an officer and director of the Company.This agreement was mutually terminated by the parties, effective March 31, 2007. NOTE 10 - ACQUISITIONS On May 5, 2003, the Company, Corvero Networks, Inc., a Florida corporation our wholly owned subsidiary (Corvero), and XBridge Software, Inc., a Delaware corporation, entered into a license agreement pursuant to which Corvero agreed to license from XBridge Software, Inc. all rights, title, and interest of XBridge in and to certain technologies and intellectual properties (the “XBridge Technology”).The exclusive license was worldwide in scope and had a term of twenty years, and included, but was not limited to, the right to make alternations and/or derivative works and to license, sublicense, cross-license or otherwise transfer the XBridge Technology for commercial purposes, and all rights to derivative works would be the Company’s sole and exclusive property.This license did not, however, give the Company the right to transfer or resell the XBridge Technology without the consent of XBridge.CNH Holdings Company, through multiple subsequent amendments to the licensing agreement, ultimately issued an aggregate of 2,000,000 shares of its common stock to XBridge. On August 31, 2004, CNH Holdings Company absorbed its wholly-owned subsidiary Corvero Networks, Inc., and began operating as Cistera Networks.As of that date, all of Corvero's rights under the License Agreement dated May 5, 2003 passed to Cistera Networks, Inc. Effective May 27, 2005, we acquired XBridge through a merger transaction in exchange for 4,150,000 shares of our common stock (which after the cancellation of the 2,150,000 originally issued to XBridge resulted in the issuance of only 2,000,000 new shares) and the elimination of approximately $1.86 million on inter-company payables owed to XBridge. Through this acquisition, the Company acquired net assets valued at $782,245 and intellectual property valued at $2,717,755.Of this amount, $2,134,821 was allocated to goodwill and has subsequently been expensed. 18 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 11 - CONVERTIBLE DEBT Effective December 13, 2004, the Company issued and sold an aggregate of $1,146,000 in principal amount of Senior Unsecured Convertible Promissory Notes (the “notes”), and issuedwarrants to purchase 1,146,000 shares of our common stock, par value $0.001 per share (the “warrants”).Of the $1,146,000 in notes, $1,004,000 in principal amount of notes were issued for cash, and $142,000 in principal amount of notes were issued in connection with the cancellation of an equal amount of the Company’s outstanding obligations.At December 31, 2005, a number of note holders opted to convert their debt as provided in their note agreements.The total number of shares issued due to this conversion was 946,392.The amount of principal represented by these shares was $859,000.The amount of accrued interest represented by these shares was $87,392.At March 31, 2006, three note holders opted to convert their debt as provided in their note agreements.The total number of shares issued due to this conversion was 67,785.The amount of principal represented by these shares was $57,000.The amount of accrued interest represented by these shares was $10,785.These notes converted at $1.00 per share.The total amount of principal and interest due at December 13, 2006 was $196,088.At August 31, 2006, one note holder who had previously converted most of his outstanding debt opted to convert the outstanding balance.The total number of shares issued due to this conversion was 4,034.The remaining amount of principal represented by these shares was $1,000.The amount of interest earned on his original note represented by these shares was $3,034.At December 13, 2006, one note holder opted to convert their outstanding balance.There were 17,931 shares issued at $1.00 per shares to convert principal of $15,000 and accrued interest of $2,931.At December 13, 2006, two note holders opted to convert their outstanding balance to the second private placement.The total amount converted was $56,071.During the three months ended June 30, 2007, the Company paid $50,000 of principal and accrued interest of $9,770 towards these notes.At June 30, 2007, there was $94,000 of principal and $24,121 of interest due on these notes. The notes bear interest at the rate of 8% per annum, compounded quarterly on each March 31, June 30, September 30 and December 31 that the notes are outstanding (each, an interest compounding date).The outstanding principal on the notes and all accrued interest become due and payable on the earlier of (a) December 9, 2006, or (b) the date on which a change in control of the Company occurs. The outstanding principal and accrued interest on the notes are convertible into shares of common stock at a conversion rate equal to the lesser of (a) $1.30 per share, or (b) a 25% discount to the average closing bid price of the Company’s common stock for the five days including and immediately preceding the interest compounding date, provided that in no event shall the conversion price per share be less than $1.00 per share.The notes may be converted, in whole or in part, at the option of the note holder on any interest compounding date occurring after the effective date of a registration statement covering the resale of shares of common stock to be issued upon conversion of the notes. In addition, if the Company subsequently issues or sells any new securities convertible, exercisable or exchangeable into shares of our common stock (“convertible securities”) in a private transaction and receives gross proceeds of at least $500,000, the notes may be converted, in whole or in part at the option of the note holders, into the convertible securities, upon the same terms and conditions governing the issuance of the convertible securities in the private transaction.The right of the note holders to convert the note into convertible securities does not apply to any convertible securities issued by the Company (a) in connection with a merger, acquisition or consolidation of the Company, (b) in connection with strategic license agreements and other partnering arrangements so long as such issuances are not for the purpose of raising capital, (c) in connection with bona fide firm underwritten public offerings of its securities, (d) pursuant to the Company’s incentive and stock option plans, (e) as a result of the exercise of options or warrants or conversion of convertible notes or preferred stock which were granted or issued as of December 13, 2004. The Company may prepay the notes in whole or in part, upon thirty days prior written notice to note holders; provided that partial prepayments may be made only in increments of $10,000 and, provided further, that the note holders may convert the amount of the proposed prepayment into shares of our common stock, regardless of the period of time that the notes have then been outstanding. 19 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 11 - CONVERTIBLE DEBT (continued) The warrants have a term of five years and are exercisable at an exercise price of $1.30 per share.Subject to an effective registration statement covering the resale of the shares of common stock issuable upon exercise of the Warrants, the Company may, upon thirty days prior written notice, redeem the warrants for $0.10 per share, in whole or in part, if our common stock closes with a bid price of at least $3.50 for any ten (10) out of fifteen (15) consecutive trading days.Because at that price it would be profitable for the warrant holders to exercise their warrants rather than to allow the redemption to proceed, we assume they would choose to exercise. However, there is no assurance that our stock price will rise to the $3.50 per share redemption trigger price, or that all of the warrants will be exercised. The Company issued and sold a second offering of Senior Unsecured Convertible Promissory Notes.This second offering mirrors the terms of the previous Private Placement Funding as stated above, except for the conversion of stock and interest is set at a fixed rate of $1.00 per share.The notes and accrued interest are due and payable two years from the date of the note.As of June 30, 2007, $3,485,491 had been received by the Company from this offering. NOTE 12 - STOCK OPTIONS As of June 30, 2007, 1,015,000 of the total stock options are not exercisable, as they are not yet approved or registered. The following table sets forth the options outstanding as of March 31, 2007. Weighted Option / Average Weighted Warrants Exercise Average Shares Price Fair Value Options and warrants outstanding, March 31, 2006 2,722,584 $ 1.29 $ 1.43 Warrants outstanding from Private Placement 1,842,690 1.00 1.00 Granted, Exercise price more than fair value - - - Granted, Exercise price less than fair value - - - Expired (51,814 ) - - Exercised (192,831 ) 0.18 - Options and warrants outstanding, March 31, 2007 4,320,629 $ 1.04 20 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 12 - STOCK OPTIONS (continued) The following table sets forth the options outstanding as of June 30, 2007. Weighted Option / Average Weighted Warrants Exercise Average Shares Price Fair Value Options and warrants outstanding, March 31, 2007 4,320,629 $ 1.04 $ 1.43 Warrants outstanding from Private Placement 1,653,010 1.00 1.00 Granted, Exercise price more than fair value - - - Granted, Exercise price less than fair value - - - Expired - - - Exercised - - - Optionsand warrants outstanding, June 30, 2007 5,973,639 $ 1.03 Exercise prices for optioned shares outstanding as of June 30, 2007 ranged from $1.10 to $2.00. A summary of these options by range of exercise prices is shown as follows: Weighted- Weighted- Weighted- Shares/ Average Average Shares / Average Warrants Exercise Price Contractual Exercise Warrants Exercise Currently Currently Remaining Price Outstanding Price Exercisable Exercisable Life $1.10 85,000 $1.10 63,750 $1.10 2 years 1.30 105,000 1.30 78750 1.30 2 years 2.00 700,000 2.00 700,000 2.00 1 years .23 81,352 .23 81,352 .23 5 years .46 325,565 .46 325,565 .46 2 years .46 189,822 .46 189,822 .46 2 years 1.30 990,200 1.30 990,200 1.30 2 years 1.00 1,842,690 1.00 1,842,690 1.00 5 years 1.00 1,653,010 1.00 1,653,010 1.00 5 years In September 2005, although the stock price had not achieved the levels necessary to allow the Company to redeem the warrants, warrant holders were offered an incentive of one-half warrant for each warrant exercised.This incentive expired on December 31, 2005.The Company raised an additional $405,080 from the exercise of 311,600 warrants and issued 155,800 incentive warrants. 21 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 13 - CONTINGENCIES The Company, and certain of its current and former officers and directors are defendants in litigation pending in Dallas, Texas, styled KINGDON R. HUGHES VS. GREGORY T. ROYAL, CYNTHIA A. GARR, JAMES T. MILLER, JR., CHARLES STIDHAM, CNH HOLDINGS COMPANY D/B/A CISTERA NETWORKS AND XBRIDGE SOFTWARE, INC.; Cause No. DV05-0600-G; G-134th District Court, Dallas County, Texas.The plaintiff has alleged a number of complaints against the defendants, including breach of fiduciary duty, misappropriation of corporate opportunities, fraud, fraudulent inducement, breach of contract, tortuous interference with contract, fraudulent transfer, and shareholder oppression arising in connection with the license agreement between the Company and XBridge in May 2003 and the acquisition of XBridge by the Company in May 2005.The parties held a mediation conference in April 2006 and have come to an understanding with respect to the principle elements of a potential settlement.We are currently in the process of negotiating definitive settlement agreements. The Company is a defendant in litigation pending in Dallas, Texas, styled Collaborative Search Partners, Inc. vs. XBridge Software, Inc., and Cistera Networks, Inc., Cause No. 07-03189; J191st District Court, Dallas County, Texas.The plaintiff has alleged a number of complaints against the defendants, including breach of contract, promissory estoppel, and quantum meruitt arising in connection with two separate employment search agreements.In May 2007, the parties came to an understanding with respect to the principle elements of a potential settlement, and a Rule 11 letter agreement has been filed with the Court, however, a definitive settlement agreement is still being negotiated among the parties.The Rule 11 letter agreement provides for payment by the defendants of $44,000 to the plaintiff over a period of six months, and in the event the defendants fail to make such payments, a default judgment may be rendered against the defendants. NOTE 14 – UNCERTAIN TAX POSITIONS Effective April 1, 2007, the company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”). FIN 48 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return. For those benefits to be recognized, a tax position must be more-likely-than-not to be sustained upon examination by taxing authorities. The adoption of the provisions of FIN 48 did not have a material impact on the company’s condensed consolidated financial position and results of operations. At April 1, 2007, the company had no liability for unrecognized tax benefits and no accrual for the payment of related interest. Interest costs related to unrecognized tax benefits are classified as “Interest expense, net” in the accompanying consolidated statements of operations. Penalties, if any, would be recognized as a component of “Selling, general and administrative expenses”. The Company recognized $0 of interest expense related to unrecognized tax benefits for the quarter ended June 30, 2007.In many cases the company’s uncertain tax positions are related to tax years that remain subject to examination by relevant tax authorities. With few exceptions, the company is generally no longer subject to U.S. federal, state, local or non-U.S. income tax examinations by tax authorities for years before 2003. The following describes the open tax years, by major tax jurisdiction, as of April 1, 2007: United States (a) 2003 – Present (a) Includes federal as well as state or similar local jurisdictions, as applicable. 22 CISTERA NETWORKS, INC.& SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) NOTE 15 - RESTATEMENT OF PREVIOUSLY ISSUED FINANCIAL STATEMENTS We have restated our balance sheet at March 31, 2007, and statements of operations, stockholders’ equity and cash flows for the year ended March 31, 2007.The restatement impacts the year ended March 31, 2007, but has no effect on the financial statements issued in prior fiscal years.The restatement isrequired because of errors made in applying the new deferred revenue recognition policy adopted in the third quarter of fiscal year 2007.Under this policy revenues are recognized after installation rather than upon shipment. The impact of the restatement on the balance sheet was to increase inventory $3,376 from $72,367 to $75,743, which in turn increased current assets from $955,486 to $958,862.The restatements also increased the current portion of deferred income $113,481 from $351,698 to $465,179, which in turn increased current liabilities from $1,727,064 to $1,840,545.Retained deficit also increased $110,105 from $9,088,375 to $9,198,480.The impact of the restatement on the statements of operations was to decrease recognized revenue $113,481 from $2,046,319 to $1,932,838, and decrease cost of goods sold $3,376 from $316,648 to $313,272, which in turn decreased gross profit $110,105 from $1,729,671 to $1,619,566.The impact of the restatement on net loss was an increase of $110,105 from $1,174,338 to $1,284,443.Loss per share increased $.02 from $.14 to $.16 per share. We have restated our balance sheet at June 30, 2007, and statements of operations and cash flows for the three months ended June 30, 2007.The restatement isrequired because of errors made in applying the new deferred revenue recognition policy adopted in the third quarter of fiscal year 2007.Under this policy revenues are recognized after installation rather than upon shipment. The impact of the restatement on the balance sheet was to decrease inventory $49,978 from $115,281 to $65,303, which in turn decreased current assets from $1,906,884 to $1,856,906.The restatements also increased the current portion of deferred income $62,918 from $592,078 to $654,996, which in turn increased current liabilities from $1,513,291 to $1,576,209.Retained deficit also increased $112,896 from $9,549,189 to $9,662,085.The impact of the restatement on the statements of operations was to increase recognized revenue $50,563 from $629,224 to $679,787, and increase cost of goods sold $53,354 from $86,302 to $139,656, which in turn decreased gross profit $2,791 from $542,922 to $540,131.The impact of the restatement on net loss was an increase of $2,791 from $460,814 to $463,605.Loss per share remained the same. 23 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion and analysis of the Company's financial condition and results of operations should be read in conjunction with the Company's consolidated financial statements and related notes that appear in this filing. In addition to historical consolidated financial information, the following discussion contains forward-looking information as defined in Section 21E of the Securities Exchange Act of 1934. Forward Looking Statements: Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements, which are other than statements of historical facts.Certain statements in this Form 10-QSB are forward-looking statements. Words such as “expects”, “believes”, “anticipates”, “may”, “intends”, “projects”, “estimates” and similar expressions are intended to identify forward-looking statements.The Company’s expectations, beliefs and projections are expressed in good faith and are believed by the Company to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in the Company’s records and other data available from third parties, but there can be no assurance that management’s expectation, beliefs or projections will be achieved or accomplished.However, forward-looking are subject to risks and uncertainties that could cause actual results to differ materially from those projected.Such risks and uncertainties include, but are not limited to, limited operating history, historical operating losses and the uncertainty of the Company’s profitability in the future, the need to raise additional capital to sustain operations and implement its future business plan, and other factors that may be beyond the Company’s controlThese factors include changes in regulations or legislation, adverse determination with respect to litigation or other claims, ability to recruit and retain employees, availability of mortgage note portfolios at acceptable prices, and increases in operating costs.Factors that could cause or contribute to these differences have been included throughout the public filings from the Company.The Company has no obligation to publicly update or revise these forward-looking statements to reflect the occurrence of future events or circumstances. OVERVIEW We provide IP network-based application appliances and services that add features and enhanced functionality to the telecommunications services used by large enterprises, small and mid-sized organizations, both in the commercial and public sector.Our software- and hardware-based solutions are delivered on our open-architecture, component-based platform known as the Cistera ConvergenceServer, which allows administrators to centrally manage advanced applications for IP telephony environments across large single-site and multi-site private voice/data networks. Because our solutions improve productivity and efficiencies for customers using IP telephony systems, we believe that our convergence solutions complement the efforts of IP telephony solution providers to increase the overall return on investment and value contribution associated with IP telephony systems.This has allowed us to establish cooperative relationships with IP telephony solution providers, as well as large value added resellers (VARs) and systems integrators (SIs) focused on delivering IP telephony systems and services. Currently, we offer new customers a robust IP-based applications platform pre-loaded with a variety of packaged applications (we refer to them as application engines).We market our software and hardware solutions through a VAR channel, and in some cases directly to Fortune 500 customers.To ensure growth scalability, our VAR channel is being trained to deliver professional services for standard installations, which we believe will allow us to focus on advanced professional services for complex installations. Our objective is to be the leading provider of IP communications application platforms and advanced IP-based applications for businesses worldwide.To address our market opportunity, our management team is focused on a number of short and long-term challenges including: strengthening and extending our solution offerings; adding new customers and expanding our sales efforts into new territories; deepening our relationships with our existing customers, VARs, and SIs; and encouraging the development of third-party applications on our platform. In order to increase our revenues and take advantage of our market opportunity, we will need to add substantial numbers of customer installations. We plan to reinvest our earnings for the foreseeable future in the following ways: hiring additional personnel, particularly in sales and engineering; expanding our domestic and international selling and marketing activities; increasing our research and development activities to upgrade and extend our solution offerings and to develop new solutions and technologies; growing our VAR and systems implementation channel; adding to our infrastructure to support our growth; and expanding our operational and financial systems to manage a growing business. 24 Fiscal Year Our fiscal year ends on March 31.References to fiscal 2007, for example, refer to the fiscal year ended March 31, 2007. Restated Financial Statements On November 9, 2007, the Company determined that it needed to restate the financial statements that accompanied the Company’s original Quarterly Report for the fiscal quarter ended June 30, 2007, filed by the Company with the Commission on August 14, 2007.The restatements are required because of errors made in applying the Company’s new deferred revenue recognition policy, implemented in the third quarter of fiscal year 2007.Under this policy revenues are recognized after installation rather than upon shipment. The restatements did not affect reported cash balances or liquidity.The effect on the first quarter of fiscal year 2008 was an increase in recognized revenue of $50,563 from $629,224 to $679,787, as reported below.In addition, reported cost of goods sold was restated to maintain proper matching of sales and cost of sales.Cost of goods sold for the first quarter of fiscal year 2008 increased by $53,354 from $86,302 to $139,656, as also reported below. 6Rigorous new financial and accounting processes and procedures that have been implemented as a result of the internal review by management in the second quarter of fiscal year 2008 and are intended to ensure consistent application of the revenue recognition policy in the future. Quarter Summary While the Company's reported revenues were insufficient to support operations and it reported a net loss of $463,605 in this period, the actual cash flow for the period enabled the Company to support operations with a draw of $310,000 from the funds raised to date. Operations were supported with financing obtained from a second Private Placement that closed in April 2007. Sales and marketing costs for this quarter totaled $176,093 and represented 25.9 percent of revenues, as compared to $55,710 and 11.3 percent for the same quarter last year. On an annual basis, we expect marketing and sales costs to continue to track higher and will represent a substantial portion of total revenues in the future as we seek to add and manage more customers, increase sales and marketing programs to enable our VAR channel, build brand awareness and increase the number of web-based seminars and sponsored events.As the Company develops support for additional platforms, we anticipate that the Company will increase visibility through participation in future industry events.While we also anticipate that the Company will continue to leverage some of the marketing programs funded by large technology and VAR partners, the Company’s participation will be reflected in increased sales and marketing costs. The Company’s sales continue to show diversification across industries.Sales for the quarter ended June 30, 2007 were distributed among six primary vertical markets in the following percentages: financial services 35.2%, healthcare 5.9%, government 15.6%, education 15.9%, manufacturing 8.4%, management and retail 18.8%.The Company has continued to reduce dependency on any single reseller as it has continued to expand its VAR relationships. RESULTS OF OPERATIONS The following discussion should be read in conjunction with the consolidated statements of financial operations, in their entirety. OVERVIEW OF RESULTS OF OPERATIONS FOR FIRST QUARTER FISCAL 2008, ENDED JUNE 30, 2007 The Company recognized $679,787 in revenue for the quarter, a 55.8% increase over the previous quarter of $436,350, and a 37.3% increase over the same period last year of $495,000.The Company received over $1 million dollars in orders for the quarter, booking (shipping the system(s) and invoicing the customer) revenues for the quarter of $925,000.The Company only “recognized” revenues of $679,787 for the quarter, because we only recognize revenue from projects that have been fully implemented.Revenues for a number of the projects that were near full completion at the end of the quarter have not yet been recognized. 25 With the recent capital infusion from a private placement of convertible notes and warrants to purchase common stock, the Company added a number of resources in the sales, pre-sales and channel management roles as well as in engineering.These new resources are dedicated to further enabling the VAR channel to market, sell and deliver the Company’s solutions.During the quarter, the Company initiated efforts to review current channel partner performance and establish a scorecard system for each reseller partner.This will allow the Company to better determine the allocation of resources to partner sales and marketing efforts.The plan also includes coordinated sales and technical training, demonstration kit development, and joint marketing programs. Gross profit during the quarter was $540,131, or 79.5% of revenues.Gross profit for the previous quarter was $309,000 or 71% of revenues, and for the same period in fiscal year 2007, it was $467,000 or 94% of revenues. The Company’s software revenue results in higher margins than hardware revenue.Because a substantial portion of the Company's revenues are derived from software, gross margins are positively impacted. Management expects that as sales continue to ramp up, margins will remain above 75 percent. As expected, the Company's revenues were insufficient to support operations and the Company sustained a net loss in this period. LIQUIDITY AND CAPITAL RESOURCES At June 30, 2007, the Company had cash, cash equivalents and short-term marketable securities of $1,137,826, as compared to $534,871 at June 30, 2006.At June 30, 2007, accounts receivable of $630,381, as compared to $314,178 for the year ago period, and deferred revenue of $769,908, as compared to $550,147 for those same periods respectively. From the start of operations in May 2003 through the end of the current quarter, operations have been funded primarily through sales, financing obtained from private investors, and from two private placements. The Company does not have any special purpose entities, and other than operating leases for office space and computer equipment, which are described below, the Company does not engage in off-balance sheet financing arrangements. The Company does have a bank line of credit with Chase bank for $50,000 and has a funding agreement with Allied Capital Group whereby Allied Capital will provide a revolving credit line secured by Accounts Receivable.Last quarter the revolving credit line under the Allied Capital agreement was increased to $750,000.These agreements, although not heavily used, enable the Company to smooth its cash-flow cycles and to expand its capability to fund manufacturing credit requirements. Future capital requirements will depend on many factors including: rate of revenue growth; the expansion of marketing and sales activities; the timing and extent of spending to support product development efforts and expansion into new territories; the timing of introductions of new services and enhancements to existing services; and the continuing market acceptance of the Company's products and services.To the extent that existing cash and securities and cash from operations are insufficient to fund future activities, the Company will need to raise additional funds through public or private equity or debt financing.Although the Company is currently not a party to any agreement or letter of intent with respect to potential investments in, or acquisitions of, complementary businesses, services or technologies, the Company may enter into these types of arrangements in the future, which could also require additional equity or debt financing. Additional funds, however, may not be available on terms favorable to the Company or at all. ITEM 3.CONTROLS AND PROCEDURES As of the end of the reporting period, June 30, 2007, the Company carried out an evaluation, under the supervision and with the participation of management, including the Company’s Chief Executive Officer and the Chief Financial Officer, of the effectiveness and design and operation of the disclosure controls and procedures pursuant to Rule 13a-15(e) of the Securities Exchange Act of 1934 (the “Exchange Act”), which disclosure controls and procedures are designed to insure that information required to be disclosed by a company in the reports that it files under the Exchange Act is recorded, processed, summarized and reported within required time periods specified by the SEC’s rules and forms.Based upon that evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that the disclosure controls and procedures are effective in timely alerting them to material information relating to the Company required to be included in the Company’s period SEC filings.There were no changes in the Company’s internal control over financial reporting during the three months ended June 30, 2007 that materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 26 Management, including the Chief Executive Officer and Chief Financial Officer, does not expect that the disclosure controls or internal controls over financial reporting will prevent all errors or all instances of fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls.The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and any design may not succeed in achieving its stated goals under all potential future conditions.Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures.Because of the inherent limitation of a cost-effective control system, misstatements due to error or fraud may occur and not be detected. PART II - OTHER INFORMATION ITEM 1.Legal Proceedings The Company, and certain of its current and former officers and directors are defendants in litigation pending in Dallas, Texas, styled KINGDON R. HUGHES VS. GREGORY T. ROYAL, CYNTHIA A. GARR, JAMES T. MILLER, JR., CHARLES STIDHAM, CNH HOLDINGS COMPANY D/B/A CISTERA NETWORKS AND XBRIDGE SOFTWARE, INC.; Cause No. DV05-0600-G; G-134th District Court, Dallas County, Texas.The plaintiff has alleged a number of complaints against the defendants, including breach of fiduciary duty, misappropriation of corporate opportunities, fraud, fraudulent inducement, breach of contract, tortuous interference with contract, fraudulent transfer, and shareholder oppression arising in connection with the license agreement between the Company and XBridge in May 2003 and the acquisition of XBridge by the Company in May 2005.The parties held a mediation conference in April 2006 and have come to an understanding with respect to the principle elements of a potential settlement.We are currently in the process of negotiating definitive settlement agreements. The Company is a defendant in litigation pending in Dallas, Texas, styled Collaborative Search Partners, Inc. vs. XBridge Software, Inc., and Cistera Networks, Inc., Cause No. 07-03189; J191st District Court, Dallas County, Texas.The plaintiff has alleged a number of complaints against the defendants, including breach of contract, promissory estoppel, and quantum meruitt arising in connection with two separate employment search agreements.In May 2007, the parties came to an understanding with respect to the principle elements of a potential settlement, and a Rule 11 letter agreement has been filed with the Court, however, a definitive settlement agreement is still being negotiated among the parties.The Rule 11 letter agreement provides for payment by the defendants of $44,000 to the plaintiff over a period of six months, and in the event the defendants fail to make such payments, a default judgment may be rendered against the defendants. ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds Effective April 5, 2007, the Company issued and sold an aggregate of $3,625,754.00 in principal amount of Senior Unsecured Convertible Promissory Notes, and issued warrants to purchase 3,625,754 shares of our common stock, par value $0.001 per share.Of the $3,625,754.00 in Notes, $2,815,000.00 in principal amount of Notes were issued for cash, and $810,754 in principal amount of Notes were issued in connection with the cancellation of an equal amount of the Company's outstanding obligations.The warrants have a term of five years and are exercisable at an exercise price of $1.00 per share.Subject to an effective registration statement covering the resale of the shares of common stock issuable upon exercise of the warrants, the Company may, upon thirty days prior written notice, redeem 1,815,000 warrants for $0.10 per share, in whole or in part, if our common stock closes with a bid price of at least $3.50 for any ten (10) out of fifteen (15) consecutive trading days.An additional 1,000,000 warrants may be redeemed under the same terms if the above conditions are met plus the daily volume for the 20 consecutive trading days preceding the notice of redemption on the OTCBB or the principal exchange where the common stock is traded is in excess of 100,000 shares.The structure of the note purchase agreement and the issuance of the convertible notes and warrants were determined through arm-length negotiations between us and the other parties involved and no material relationship existed between us and the other parties at that time. 27 ITEM 3.Defaults Upon Senior Securities None/Not Applicable. ITEM 4.Submission Of Matters To A Vote Of Securities Holders None/Not Applicable. ITEM 5.Other Information None. ITEM 6.Exhibits (a) EXHIBITS The following documents are filed herewith or have been included as exhibits to previous filings with the Commission and are incorporated herein by this reference: Exhibit No.Exhibit 4.1 Form of Convertible Note Purchase Agreement dated as of December 13, 2004 (Incorporated by reference from Exhibit 4.1 to the Company’s Current Report on Form 8-K filed with the Commission on December 20, 2004) 4.2 Form of Senior Unsecured Convertible Note (Incorporated by reference from Exhibit 4.2 to the Company’s Current Report on Form 8-K filed with the Commission on December 20, 2004) 4.3 Form of Warrant (Incorporated by reference from Exhibit 4.3 to the Company’s Current Report on Form 8-K filed with the Commission on December 20, 2004) 4.4 Registration Rights Agreement dated as of December 13, 2004 (Incorporated by reference from Exhibit 4.4 to the Company’s Current Report on Form 8-K filed with the Commission on December 20, 2004) 4.5 Form of Convertible Note Purchase Agreement dated as of April 5, 2007 (Incorporated by reference from Exhibit 4.1 to the Company’s Current Report on Form 8-K filed with the Commission on April 12, 2007) 4.6 Form of Senior Unsecured Convertible Note (Incorporated by reference from Exhibit 4.2 to the Company’s Current Report on Form 8-K filed with the Commission on April 12, 2007) 4.7 Form of Warrant (Incorporated by reference from Exhibit 4.3 to the Company’s Current Report on Form 8-K filed with the Commission on April 12, 2007) 4.8 Registration Rights Agreement dated as of April 7, 2005 (Incorporated by reference from Exhibit 4.4 to the Company’s Current Report on Form 8-K filed with the Commission on April 12, 2007 6.1 License Agreement (incorporated by reference to Exhibit 10.1 to the Company’s Annual Report on Form 10-KSB for the fiscal year ended March 31, 2004) 10.1 Employment Agreement by and between Derek Downs and Cistera Networks, Inc. dated as of January 1, 2005 (Incorporated by reference from Exhibit 10.1 to the Company’s Registration Statement on Form SB-2 filed with the Commission on May 23, 2007) 10.2 Employment Agreement by and between Cynthia Garr and Cistera Networks, Inc. dated as of January 1, 2005 (Incorporated by reference from Exhibit 10.2 to the Company’s Registration Statement on Form SB-2 filed with the Commission on May 23, 2007) 10.3 Employment Agreement between Gregory Royal and Cistera Networks Canada, Inc. dated as of October 1, 2004(Incorporated by reference from Exhibit 10.3 to the Company’s Registration Statement on Form SB-2 filed with the Commission on May 23, 2007) 31.1 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 28 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CISTERA NETWORKS, INC. Date: November 19, 2007 /s/Derek P. Downs Derek P. Downs President (Principal Executive Officer) /s/Cynthia A. Garr Cynthia A. Garr Chief Financial Officer, Executive Vice-President of Corporate Development, and Director (Principal Financial Officer) 29
